Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/025,835 is presented for examination by the examiner.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 17-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1, 2, 17 and 18 recite multiple times “one or more nodes” without referring back to an antecedent basis.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2020/0349569 to Murao.
As per claims 1, 10, and 17, Murao teaches requesting one or more nodes of the communication system to execute a first smart contract to determine permissions for communication (0087-0088); 
performing communication by one or more users based on the requested permissions (0091); and 
requesting one or more nodes of the communication system to execute a second smart contract to verify information associated with the communication (0094, 0096, and 0162). 
As per claims 2, 11, and 18, Murao teaches the first smart contract and the second smart contract comprise instructions included within a blockchain managed by one or more of the nodes of the communication system (0038).
As per claims 3, 12, and 19, Murao teaches the blockchain comprises a set of one or more blocks storing one or both of data and instructions, where at least one block of the blockchain includes a signature related to contents of at least one other block of the blockchain (0022, 0038, 0103, and 0106).
As per claims 4 and 20, Murao teaches the one or more nodes comprise computing devices configured to execute smart contracts of a blockchain (Fig. 1).
As per claims 5 and 21, Murao teaches the communication system includes user devices, where each user device is associated with a unique identifier (0070).
As per claims 6, 13, and 22, Murao teaches performing communication comprises publishing a data item to a topic of a publication-subscription (0103) communication system (transaction request 404 is published to ledger as 434d @ 426; 0103).
As per claims 7, 14, and 23, Murao teaches executing the first smart contract comprises determining whether a first user is permitted to publish the data item to the topic [only stipulated updates that confirm to contract conditions are published to ledger; 0029 and 0038].
As per claims 8, 15, and 24, Murao teaches performing communication comprises obtaining a data item from a topic of a publication-subscription communication system [user in the contract receives transaction action request; 0053, 0077 and 0085].
As per claims 9, 16, and 25, Murao teaches executing the first smart contract comprises determining whether a first user is permitted to subscribe to the topic (0029 and 0164).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
US 2022/0138734:  Executing a first smart contract function to perform data analytics on the transfer request and a second smart contract function to implement a security response responsive to compliance with a security criterion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431